DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heidi Eisenhut on Friday February 25, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A foldable knife comprising:

a blade containing portion, in the handle, including an opening on a top surface and a first and second end to contain a flat blade in a folded closed position, a bottom surface of the handle being closed;
a hook portion integrally formed on a posterior end of the flat blade;
a cutting surface portion on an anterior end of the flat blade;
a post and cap system passing through the flat blade near the posterior end of the flat blade and further through the first and second half handles terminating at on outside portion of each of the first and second half handles enabling the flat blade to rotate, relative to the first and second half handles, between an open position, a partially open position and a closed position, in the open position the hook portion is concealed, in the partially open position the hook portion is exposed enabling the knife to be attached to an object and in the closed position a distal end of the hook portion is concealed disabling the hook portion from functioning as a carabiner; and 
a spring bar integrated in a central portion of the first half handle having a space on three sides of the spring bar, attached to the first half handle at a posterior end of the spring bar and including a ball pin on an anterior end of the spring bar, the ball pin enabled to engage the flat blade in various positions to lock the flat blade in the various positions.


3.	(Original)	The foldable knife of claim 2, wherein the three positions include the open position exposing the cutting surface portion, the closed position exposing the hook and a partially open position exposing both the cutting surface portion and the hook portion.

4.	(Original)	The foldable knife of claim 1, wherein the bottom surface of the first and second half handles include a ridged portion at an anterior end of the first and second half handles, and the top surface of the first and second half handles includes a smooth surface.

5.	(Original)	The foldable knife of claim 4, wherein a portion of the top surface of the first and second half handles is indented.

6.	(Original)	The foldable blade of claim 3, wherein in the closed position an end of the hook portion fits within the opening of the handle causing the hook portion to be closed.

7.	(Original)	The foldable knife of claim 1, wherein the hook portion includes a ridged surface along an outer edge of the hook portion.

8.	(Original)	The foldable knife of claim 1, wherein the cutting surface portion fits entirely within the handle in the closed position.

10.	(Cancelled)

11.	(Currently Amended)	A foldable knife comprising:
a folding handle including a first half handle and a second half handle, the second half handle having an upper flat surface and an opposing lower flat surface, a first end portion extending outwardly from the upper flat surface and a second end portion extending outwardly from the lower flat surface, where the first and second end portions creating a notch in a handle posterior end forming a can opener;
a blade containing portion in the handle including an opening on a top surface and a first and second end to contain a flat blade in a folded closed position, a bottom surface of the handle being closed; 
a hook portion on a posterior end of the flat blade and a cutting surface portion on an anterior end of the flat blade, the hook portion for attaching the folding knife to an object; and
a post and cap system passing through the flat blade near the posterior end of the flat blade and further through the first and second half handle terminating at on outside portion of each of the first and second half handles enabling the flat blade to rotate, relative to the first and second half handles, between an open position, a partially open position and a closed position, in the open position the hook portion is concealed,  in the partially open position the hook portion is exposed enabling the knife to be attached to the4PATENT Docket No.: SINK-1001object and in the closed position a distal end of the hook portion is concealed disabling the hook portion from functioning as a carabiner.


13.	(Previously Presented)	The foldable knife of claim 11, further comprising:
a spring bar integrated in a central portion of the first half handle having a space on three sides of the spring bar, attached to the first half handle at a posterior end of the spring bar and including a ball pin on an anterior end of the spring bar, the ball pin enabled to engage the flat blade in various positions to lock the flat blade in the various positions.

14.	(Previously Presented)	The foldable knife of claim 13, further comprising three holes in the flat blade portion, the three holes mate with the pin ball to enable the flat blade to lock into one of three positions.

15.	(Original)	The foldable knife of claim 14, wherein the three positions include the open position exposing the cutting surface portion, the closed position exposing the hook and a partially open position exposing both the cutting surface portion and the hook portion.

16.	(Original)	The foldable knife of claim 15, wherein in the closed position an end of the hook portion fits within the opening of the handle causing the hook portion to be closed retaining the folding knife to the object.

17.	(Currently Amended)	A foldable knife comprising:
a handle including a first half handle and a second half handle, the second half handle having an upper flat surface and an opposing lower flat surface, a first end portion extending outwardly from the upper flat surface and a second end portion 
a blade containing portion in the handle including an opening on a top surface and a first and second end to contain a flat blade in a folded closed position, a bottom surface of the handle being closed;
a hook portion on a posterior end of the flat blade and a cutting surface portion on an anterior end of the flat blade, the hook portion for attaching the folding knife to an object;
a post and cap system passing through the flat blade near the posterior end of the flat blade and further through the first and second half handle terminating at on outside portion of each of the first and second half handles enabling the flat blade to rotate, relative to the first and second half handles, between an open position, a partially open position and a closed position, in the open position the hook portion is concealed, in the partially open position a distal end of the hook portion is exposed enabling the knife to be attached to the object and in the closed position the hook portion is concealed disabling the hook portion from functioning as a carabiner;
a spring bar integrated in a central portion of the first half handle having a space on three sides of the spring bar, attached to the first half handle at a posterior end of the spring bar and6PATENTDocket No.: SINK-1001 including a ball pin on an anterior end of the spring bar, the ball pin enabled to engage the flat blade in various positions to lock the flat blade in the various positions, and three holes in the flat blade portion, the three holes mate with the pin ball to enable the flat blade to lock into one of three positions.

18.	(Cancelled)

19.	(Cancelled)

20.	(Original)	The foldable knife of claim 17, wherein in the closed position an end of the hook portion fits within the opening of the handle causing the hook portion to be closed retaining the folding knife to the object.

21.	(Previously Presented)	The foldable knife of claim 1, wherein the notch forms a can opener.

22.	(Previously Presented)	The foldable knife of claim 1, wherein the second end portion operates as a screwdriver.

23.	(Currently Amended)	The foldable knife of claim 1, wherein the hook portion has a first end integrally formed on a posterior end of the flat blade and the distal end detached from the flat blade.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
February 25, 2022						Primary Examiner, Art Unit 3723